14-1862-cr
     United States v. Stevenson                                                     




 1                                       In the
 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                       
 5                                         
 6                              August Term, 2015 
 7                                No. 14‐1862‐cr 
 8                                         
 9                          UNITED STATES OF AMERICA, 
10                                   Appellee, 
11                                         
12                                       v. 
13                                         
14                               ERIC STEVENSON, 
15                              Defendant‐Appellant, 
16                                         
17           IGOR BELYANSKY, ROSTISLAV BELYANSKY, AKA Slava, IGOR 
18              TSIMERMAN, DAVID BINMAN, SIGFREDO GONZALEZ, 
19                                  Defendants. 
20                                         
21                                         
22                 Appeal from the United States District Court 
23                    for the Southern District of New York. 
24                No. 13‐cr‐161 ― Loretta A. Preska, Chief Judge. 
25                                         
26                                         
27                          ARGUED: DECEMBER 16, 2015 
28                           DECIDED: AUGUST 17, 2016 


     
         The Clerk of Court is directed to amend the caption as set forth above.
                                                                                     




 1                                      
 2                                      
 3            Before: RAGGI, WESLEY, and DRONEY, Circuit Judges. 
 4                         
 5          
 6         Appeal from judgment and orders of the United States District 
 7   Court for the Southern District of New York (Preska, C.J.) imposing 
 8   a  36‐month  sentence  of  imprisonment,  ordering  forfeiture  in  the 
 9   amount of $22,000, and designating Defendant’s contributions to the 
10   New York State pension fund as a substitute asset for forfeiture.  We 
11   AFFIRM. 
12                         
13                                     
14                            RANDA  D.  MAHER,  ESQ.,  Great  Neck, 
15                            New York, for Appellant. 
16                                   
17                            PAUL  M.  KRIEGER,  Assistant  United 
18                            States  Attorney  (Brian  A.  Jacobs, 
19                            Assistant  United  States  Attorney,  on 
20                            the  brief),  for  Preet  Bharara,  United 
21                            States  Attorney  for  the  Southern 
22                            District  of  New  York,  New  York, 
23                            New York, for Appellee. 
24    
25    
26    
27   DRONEY, Circuit Judge: 

28         Defendant Eric Stevenson, a former Member of the New York 

29   State  Assembly  representing  a  district  in  the  Bronx,  was  convicted 



                                          2
                                                                                         




 1   after  a  jury  trial  of  (1)  conspiracy  to  commit  honest  services  wire 

 2   fraud,  see  18  U.S.C.  §  1349;  (2)  conspiracy  to  commit  federal 

 3   programs  bribery  and  to  violate  the  Travel  Act,  see  id.  §  371;  (3) 

 4   accepting bribes,  see id.  §  666(a)(1)(B);  and  (4)  extortion  under  color 

 5   of official right, see id. § 1951.  Stevenson raises a number of issues on 

 6   appeal, the majority of which we address in a summary order issued 

 7   simultaneously  with  this  opinion.    Here,  we  address  only 

 8   Stevenson’s challenges to (1) the sentence imposed, (2) the forfeiture 

 9   order, and (3) the designation of substitute assets for forfeiture.  We 

10   AFFIRM. 

11                                BACKGROUND 

12          From  2011  until  2013,  Stevenson  was  a  Member  of  the  New 

13   York State Assembly as a representative of District 79 in the Bronx.  

14   In March 2012, federal law enforcement officers began investigating 

15   his  interactions  with  a  group  of  individuals  (the  “Businessmen”) 

16   who were seeking assistance in opening and operating adult daycare 




                                            3
                                                                                       




 1   centers  in  the  Bronx.    For  the  next  year,  law  enforcement  officers 

 2   worked  with  confidential  informants  to  investigate  Stevenson  and 

 3   others, and conducted audio and visual surveillance.  Based on that 

 4   investigation,  Stevenson  was  indicted  in  the  United  States  District 

 5   Court  for  the  Southern  District  of  New  York  and  arrested  in  April 

 6   2013.    At  his  subsequent  jury  trial,  the  Government  presented 

 7   evidence  that  Stevenson  accepted  three  bribes  in  2012  and  2013  in 

 8   the total amount of $22,000 in return for various actions to promote 

 9   the  Businessmen’s  adult  daycare  centers,  including  proposing 

10   legislation  to  the  New  York  State  Legislature  that  would  have 

11   imposed a moratorium on new adult daycare centers, thus favoring 

12   the Businessmen.  The jury found Stevenson guilty on all counts in 

13   January 2014.  

14           On May 21, 2014, the district court sentenced Stevenson to an 

15   aggregate  term  of  36  months  of  imprisonment.    The  district  court 

16   also  entered  a  preliminary  order  of  forfeiture  in  the  amount  of 




                                           4
                                                                                         




 1   $22,000, representing the amount of the bribes.  The final judgment, 

 2   including an order of forfeiture, was entered on May 23, 2014.   

 3          In December 2014, after it was determined by the district court 

 4   that  the  forfeiture  amount  could  not  be  satisfied,  the  district  court 

 5   entered  a  preliminary  substitute  order  of  forfeiture,  pursuant  to  21 

 6   U.S.C.  § 853(p)  and  Federal  Rule  of  Criminal  Procedure  32.2,  for 

 7   Stevenson’s “contributions, funds, benefits, rights to disbursements, 

 8   or other property” held by the New York State and Local Retirement 

 9   System.   J.A.  1429.  The  final order  of  forfeiture of  substitute assets 

10   was entered on July 30, 2015.   

11          Stevenson  appeals  the  36–month  sentence,  arguing  that  the 

12   district  court’s  calculation  of  his  sentencing  guidelines  range  was 

13   improper  because  two  of  the  enhancements  that  were  selected  (for 

14   acting  as  a  “public  official,”  see  U.S.S.G.  §  2C1.1(a)(1),  and  as  an 

15   “elected  public  official,”  see    U.S.S.G.  §  2C1.1(b)(3))  were 

16   impermissibly  overlapping.    He  also  argues  that  he  was  entitled  to 




                                            5
                                                                                                              




 1   have  a  jury  decide  the  amount  of  forfeiture  beyond  a  reasonable 

 2   doubt,  and  that  designating  his  interest  in  his  retirement  fund  as  a 

 3   substitute  asset  was  error  as  it  is  protected  from  such  forfeiture  by 

 4   Article  V  of  the  New  York  State  Constitution.    We  disagree,  and 

 5   affirm the sentence and forfeiture orders. 

 6                                          DISCUSSION 

 7            I.       Sentencing Challenges 

 8                     a. Enhancements 

 9            Stevenson’s pre‐sentence report included a computation of his 

10   total offense level as 24, based on a base offense level of 14 and the 

11   inclusion  of  three  enhancements  that  added  10  levels.1   Stevenson 

12   does  not  contest  the  factual  bases  for  that  computation,  but  argues 

13   that it included impermissible double counting due to its application 

14   of two separate increases in his offense level relating to his service as 


     1
      The base offense level for an offense involving bribery, when the defendant is a public official, is
     14. U.S.S.G. § 2C1.1(a)(1). Stevenson’s offense level was then increased by two because the
     offense involved more than one bribe, U.S.S.G. § 2C1.1(b)(1), by four because the value of the
     payments exceeded $10,000, but did not exceed $30,000, U.S.S.G. §§ 2C1.1(b)(2),
     2B1.1(b)(1)(C), and by four because the offense involved an elected public official, U.S.S.G.
     § 2C1.1(b)(3), for a total of 24.



                                                      6
                                                                                           




 1   a public official.  The first of those increases was based on U.S.S.G. 

 2   § 2C1.1(a)(1), which elevated Stevenson’s base offense level from 12 

 3   to  14  because  he  was  a  “public  official.”    The  second  was  U.S.S.G. 

 4   § 2C1.1(b)(3),  which  was  used  to  assign  Stevenson  a  4‐level 

 5   enhancement  due  to  his  status  as  an  “elected  public  official.”  

 6   Stevenson’s argument is that both enhancements cannot be applied 

 7   to  a  single  defendant  because  each  addresses  the  same  harm.  

 8   Stevenson did not make this objection before the district court, so we 

 9   review  this  claim  of  procedural  unreasonableness  for  plain  error. 

10   See  United  States  v.  Wernick,  691  F.3d  108,  113  (2d  Cir.  2012).      A 

11   showing of plain error requires that:  

12          (1)  there  is  an  error;  (2)  the  error  is  clear  or  obvious, 
13          rather  than  subject  to  reasonable  dispute;  (3)  the  error 
14          affected  the  appellantʹs  substantial  rights,  which  in  the 
15          ordinary  case  means  it  affected  the  outcome  of  the 
16          district  court  proceedings;  and  (4)  the  error  seriously 
17          affects  the  fairness,  integrity  or  public  reputation  of 
18          judicial proceedings. 
19    




                                             7
                                                                                      




 1   United States v. Marcus,  560  U.S.  258,  262  (2010)  (internal  quotation 

 2   marks and brackets omitted).   

 3         There  was  no  error  here,  much  less  plain  error.  

 4   “Impermissible  double  counting  occurs  when  one  part  of  the 

 5   guidelines is applied to increase a defendantʹs sentence to reflect the 

 6   kind  of  harm  that  has  already  been  fully  accounted  for  by  another 

 7   part of the guidelines.”  United States v. Volpe, 224 F.3d 72, 76 (2d Cir. 

 8   2000)  (internal  quotation  marks  omitted).    Nonetheless,  “multiple 

 9   adjustments  may  properly  be  imposed  when  they  aim  at  different 

10   harms  emanating  from  the  same  conduct.”    Id.    The  relevant 

11   question,  then,  is  whether  the  two  enhancements  “serve  identical 

12   purposes”—in which case applying both would be double counting 

13   and  would  demonstrate  procedural  irregularity—or  whether  they 

14   “address separate sentencing considerations.”  Id. 

15         We conclude that the two enhancements do not serve identical 

16   purposes or address the same harm.  While a betrayal of public trust 




                                          8
                                                                                        




 1   is  a  serious  matter  in  any  criminal  case,  it  may  be  considered  a 

 2   greater harm when committed by one who has been elected to office 

 3   and  not  simply  appointed  to  a  public  position.    As  the  Eleventh 

 4   Circuit has noted,  

 5         [b]ecause  of  the  critical  importance  of  representative 
 6         self‐government,  a  guideline  that  applies  to  any  public 
 7         official  who  betrays  the  public  trust  does  not  fully 
 8         account for the harm that is inflicted when the trust that 
 9         the official betrays was conferred on him in an election.  
10         Being a  bribe‐taking  ‘elected  public  official’  is  different 
11         from  being  a  run‐of‐the‐mill,  bribe‐taking,  non‐elected 
12         ‘public official.’”  
13          
14   United  States  v.  White,  663  F.3d  1207,  1217  (11th  Cir.  2011)  (some 

15   internal quotation marks and brackets omitted); see also United States 

16   v.  Barraza,  655  F.3d  375,  384  (5th  Cir.  2011)  (rejecting  claim  that 

17   simultaneous  application  of  U.S.S.G.  § 2C1.1(a)(1)  and  §  2C1.1(b)(3) 

18   constitutes double counting); United States v. Gilmore, No. CR 10‐200‐

19   02, 2012 WL 1377625, at *6 (W.D. La. Apr. 18, 2012) (noting that the 

20   term “public official is construed broadly to cover persons who are 

21   not even employees of a local or state government,” and finding no 


                                           9
                                                                                         




 1   double counting when both U.S.S.G. § 2C1.1(a)(1) and § 2C1.1(b)(3) 

 2   are  applied).    Thus,  we  conclude  that  the  application  of  sentencing 

 3   enhancements under both U.S.S.G. §§ 2C1.1(a)(1) and 2C1.1(b)(3) did 

 4   not here constitute double counting.  

 5                 b. Disparity 

 6          Stevenson  also  argues  that  his  sentence  was  procedurally 

 7   unreasonable  because  it  reflected  an  impermissible  disparity  under 

 8   18 U.S.C. § 3553(a)(6) between  the  sentence  received  by    Stevenson  

 9   and  those  of  his  co‐defendants  (the  Businessmen:  Igor  Belyansky, 

10   Slava Belyansky, Igor Tsimerman, and David Binman).   

11          We  also  reject  this  argument.    18  U.S.C.  §  3553(a)(6)  requires 

12   that  a  sentencing  court  consider  “the  need  to  avoid  unwarranted 

13   sentence  disparities  among  defendants  with  similar  records  who 

14   have been found guilty of similar conduct,” not that it consider the 

15   disparities between co‐defendants.  See United States v. Frias, 521 F.3d 

16   229,  236  (2d  Cir.  2008)  (“We  have  held  that  section  3553(a)(6) 

17   requires a district court to consider nationwide sentence disparities, 

                                           10
                                                                                      




 1   but does not require a district court to consider disparities between 

 2   co‐defendants.”).   

 3         Even  so,  the  district  court  here  did  in  fact  consider  the 

 4   sentences  of  the  co‐defendants  when  explaining  Stevenson’s 

 5   sentence:  the  other  defendants  had  lower  guideline  ranges,  pled 

 6   guilty, and accepted responsibility for their conduct.  As the district 

 7   court also noted, there were additional considerations in sentencing 

 8   Stevenson as an elected official who was bribed that did not apply to 

 9   the other defendants, the bribing parties who had no governmental 

10   positions:  “to  compare  the  sentences  of  the  bribing  parties  to  the 

11   sentence of the public official who was bribed is [to compare] apples 

12   and  oranges.”    J.A.  1356.    The  district  court  did  not  commit 

13   procedural  error  in  its  computation  and  application  of  the 

14   sentencing guidelines. 

15                               




                                          11
                                                                                                             




 1            II.      Forfeiture 

 2                     a. Libretti v. United States 

 3            At Stevenson’s sentencing, the district court issued an order of 

 4   forfeiture  pursuant  to  18  U.S.C.  § 981(a)(1)(C) 2  and  28  U.S.C. 

 5   § 2461(c) in the amount of $22,000 based on its conclusion regarding 

 6   “the amount of proceeds traceable to the commission of the offenses 

 7   charged in . . . the Indictment.”  J.A. 1345–48.  On appeal, Stevenson 

 8   argues that this was improper because, under the Sixth Amendment, 

 9   the  facts  relevant  to  the  determination  of  the  amount  of  a  criminal 

10   forfeiture must be found by a jury beyond a reasonable doubt.3   

11            In  1995,  the  Supreme  Court  addressed  this  issue  directly, 

12   holding  that  there  is  no  Sixth  Amendment  right  to  a  jury 



     2
       “While § 981(a)(1)(C) is a civil forfeiture provision, it has been integrated into criminal
     proceedings via 28 U.S.C. § 2461(c).” United States v. Contorinis, 692 F.3d 136, 145 n.2 (2d Cir.
     2012). 28 U.S.C. § 2461(c) provides that the procedures of 21 U.S.C. § 853 apply to such
     proceedings.
     3
       Stevenson also argues on appeal that the evidence failed to establish beyond a reasonable doubt
     that the proceeds traceable to him for the offenses he was convicted of amounted to $22,000.
     However, the amount of a forfeiture order must be supported “only by a preponderance of the
     evidence,” and “the district court’s factual findings [are reviewed] for clear error.” United States
     v. Gaskin, 364 F.3d 438, 461–62 (2d Cir. 2004). Stevenson has pointed us to no such clear error
     here.



                                                     12
                                                                                            




 1   determination  in  a  criminal  forfeiture  proceeding.    See  Libretti  v. 

 2   United  States,  516  U.S.  29,  48–49  (1995).    Stevenson  acknowledges 

 3   Libretti,  but  argues  that  more  recent  Supreme  Court  decisions  have 

 4   served  to  effectively  overrule  it.    Specifically,  in  Apprendi  v.  New 

 5   Jersey,  530  U.S.  466,  490  (2000),  the  Supreme  Court  held  that  “any 

 6   fact  that  increases  the  penalty  for  a  crime  beyond  the  prescribed 

 7   statutory maximum must be submitted to a jury, and proved beyond 

 8   a reasonable doubt.”  Twelve years later, the Supreme Court applied 

 9   this principle to the calculation of a maximum criminal fine as part 

10   of a sentence, holding that the amount of a fine, “like the maximum 

11   term  of  imprisonment  or  eligibility  for  the  death  penalty,  is  often 

12   calculated  by  reference  to  particular  facts.  .  .  .  In  all  such  cases, 

13   requiring  juries  to  find  beyond  a  reasonable  doubt  facts  that 

14   determine  the  fine’s  maximum  amount  is  necessary  to  implement 

15   Apprendi’s  ‘animating  principle’ . . . .”    S.  Union  Co.  v.  United  States, 

16   132  S.  Ct.  2344,  2350,  51  (2012)  (quoting  Oregon v. Ice,  555  U.S.  160, 




                                            13
                                                                                           




 1   168  (2009)).    And  one  year  after  that,  the  Supreme  Court  extended 

 2   the  principle  further  to  facts  affecting  a  mandatory  minimum 

 3   sentence  of  incarceration.    Alleyne  v.  United  States,  133  S.  Ct.  2151, 

 4   2158 (2013).   

 5          After  Apprendi,  but  before  Southern  Union  or  Alleyne,  we 

 6   confirmed that Libretti remained good law.  United States v. Fruchter, 

 7   411  F.3d  377,  380–82  (2d  Cir.  2005).    The  Supreme  Court  has 

 8   explained  that  “[i]f  a  precedent  of  this  Court  has  direct  application 

 9   in a case, yet appears to rest on reasons rejected in some other line of 

10   decisions,  the  Court  of  Appeals  should  follow  the  case  which 

11   directly controls, leaving to this Court the prerogative of overruling 

12   its own decisions.”  Rodriguez de Quijas v. Shearson/Am. Express, Inc., 

13   490  U.S.  477,  484  (1989).      Consequently,  faced  in  Fruchter  with  an 

14   argument that “Apprendi and its progeny have so undercut Libretti as 

15   to have overruled it sub silentio,” we held that “Libretti remains the 

16   law  until  the  Supreme  Court  expressly  overturns  it.”    Fruchter,  411 




                                            14
                                                                                                      




 1   F.3d at 381.  In finding that neither Apprendi nor the other Supreme 

 2   Court cases urged upon us as having overturned Libretti4 had done 

 3   so,  we  pointed  to  “the  distinction  between  criminal  forfeiture 

 4   proceedings  and  determinate  sentencing  regimes,”  explaining  that 

 5   Apprendi and the later cases applying it “prohibit a judicial increase 

 6   in  punishment  beyond  a  previously  specified  range;  in  criminal 

 7   forfeiture,  there  is  no  such  previously  specified  range.”    Id.  at  382, 

 8   383.  Calling criminal forfeiture “a different animal from determinate 

 9   sentencing,”  we  concluded  that  “Libretti  remains  the  determinative 

10   decision.”  Id. at 383. 

11              Stevenson argues that the Supreme Court has since expressly 

12   overruled Libretti in Southern Union and Alleyne.  We disagree.   

13              The argument that Southern Union expressly overruled Libretti 

14   fails  because—just  like  the  decisions  that  we  considered  in 

15   Fruchter—Southern  Union  also  involved  a  determinate  sentencing 



     4
         United States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296 (2004).



                                                      15
                                                                                           




 1   scheme.  There, the statute through which the defendant corporation 

 2   was  convicted  of  environmental  violations  provided  a  maximum 

 3   fine of $50,000 for each day of violation.  Southern Union, 132 S. Ct. at 

 4   2349.    The  jury  was  instructed  only  to  find  a  violation,  but  not  the 

 5   number  of  days  the  violation  occurred.    Id.    However,  the  district 

 6   court  imposed  a  fine  of  $38.1  million,  based  on  its  calculation  that 

 7   the violations occurred over a period of 762 days.  Id.  The Supreme 

 8   Court  concluded  that  such  a  fine  was  not  permitted  based  on  the 

 9   jury’s  verdict,  as  the  only  violation  that  the  jury  necessarily  found 

10   was for one day.  Id.   

11          In  so  extending  the  Apprendi  holding  to  criminal  fines,  the 

12   Supreme Court noted that Apprendi required submission to a jury of 

13   “any  fact  that  increases  the  penalty  for  a  crime  beyond the prescribed 

14   statutory maximum,” id. at 2350 (emphasis added) (quoting Apprendi, 

15   530  U.S.,  at  490),  concluding  therefore  that  there  could  be  no 

16   “Apprendi  violation  where  no  maximum  is  prescribed,”  id.  at  2353.  




                                            16
                                                                                        




 1   For  all  of  the  reasons  we  explained  in  Fruchter  concerning  the 

 2   differences between determinate sentencing and criminal forfeiture, 

 3   it cannot therefore be said that Southern Union overruled Libretti. 

 4          Nor  did  the  Supreme  Court  in  Alleyne  expressly  overrule 

 5   Libretti.  There, it concluded that 18 U.S.C. § 924(c)—which provides 

 6   increased  mandatory  minimum  periods  of  incarceration  based  on 

 7   whether a firearm involved in a crime of violence or drug trafficking 

 8   crime  was  carried,  brandished,  or  discharged—required  a  jury 

 9   finding  for  the  increased  punishments.    It  held  that  “any  fact  that 

10   increases  the  mandatory  minimum  is  an  ‘element’  that  must  be 

11   submitted to the jury.”  Alleyne, 133 S. Ct. at 2155.  It did not address 

12   forfeiture and its different characteristics.   

13          Whether  it  is  mandatory  minimums  or  statutory  maximums, 

14   those  aspects  of  fixing  the  penalties  for  determinate  sentencing 

15   schemes  are  meaningfully  different  than  those  establishing  the 

16   amount  of  forfeiture  in  applying  the  Sixth  Amendment  right  to  a 




                                          17
                                                                                         




 1   jury trial.  The calculation of the amount of forfeiture is not subject to 

 2   any  statutory  thresholds  that  increase  penalties—whether  they  be 

 3   “floor[s]”  or  “ceiling[s],”  see  id.  at  2160—and  remains  within  the 

 4   province  of  the  sentencing  court.    Libretti  and  Fruchter  remain 

 5   controlling  precedent,  and  we  therefore  decline  to  reverse  the 

 6   district court’s forfeiture order. 

 7                 b. Pension Plan 

 8          The district court issued an order following sentencing for the 

 9   forfeiture of $22,000 in proceeds obtained from Stevenson’s offenses, 

10   see  18  U.S.C.  § 981(a)(1)(C);  28  U.S.C.  § 2461(c);  see  also  21  U.S.C. 

11   § 853(a), and later identified as a substitute asset for forfeiture “[a]ny 

12   and  all  contributions,  funds,  benefits,  rights  to  disbursements,  or 

13   other  property  held  on  behalf  of,  or  distributed  to,  ERIC 

14   STEVENSON,  by  the  New  York  State  and  Local  Retirement 

15   System, . . . and  all  property  traceable  thereto,”  J.A.  1429.    These 

16   contributions  were  made  by  Stevenson  while  he  was  a  Member  of 

17   the Assembly.  Stevenson did not serve in the State Assembly long 

                                           18
                                                                                        




 1   enough to become a vested member of the pension plan entitled to 

 2   pension  distributions,  but  he  is  entitled  to  a  refund  of  the 

 3   contributions that he made.  See N.Y. Retire. & Soc. Sec. Law §§ 516, 

 4   517.  In response to an inquiry made by this Court at the conclusion 

 5   of  oral  argument,  the  Government  made  a  submission  explaining 

 6   that  it  “intend[ed]  to  serve  the  Order  on  the  New  York  State  and 

 7   Local Retirement System (“NYSLRS”) and request that the NYSLRS 

 8   pay over the pension contributions” of Stevenson.  Dkt. No. 93. 

 9          Stevenson  argues  that  identifying  his  pension  plan 

10   contributions  as  a  substitute  asset  and  permitting  seizure  by  the 

11   Government  was  error  as  those  contributions  are  protected  by 

12   Article V, Section 7 of the New York State Constitution, which states 

13   that  such  a  plan’s  benefits  “shall  not  be  diminished  or  impaired.”  

14   We disagree. 

15          The Supremacy Clause of the U.S. Constitution provides that 

16   “the Laws  of  the  United  States . . .  shall  be  the  supreme Law  of  the 




                                          19
                                                                                           




 1   Land; . . . any Thing in the Constitution or Laws of any State to the 

 2   Contrary notwithstanding.”  U.S. Const. art. VI, cl. 2.  Articles of the 

 3   New York Constitution, as state law, are therefore preempted if they 

 4   are  inconsistent  with  federal  law.    See Silkwood v. Kerr‐McGee Corp., 

 5   464 U.S. 238, 248 (1984) (“[S]tate law is . . . preempted to the extent it 

 6   actually  conflicts  with  federal  law,  that  is,  when  it  is  impossible  to 

 7   comply with both state and federal law.”). 

 8          Here,  there  is  a  conflict  between  New  York  law,  providing 

 9   that  the  pension  fund  is  not  to  be  “diminished  or  impaired,”  and 

10   federal  law,  which  authorizes  forfeiture  “irrespective  of  any 

11   provision  of  State  law,”  of  any  property  derived  from  the  crime  of 

12   conviction,  21  U.S.C.  § 853(a),  and,  where  such  property  cannot  be 

13   located  or  has  been  transferred,  of  “any  other  property  of  the 

14   defendant”  in  the  same  amount,  id.  at  § 853(p)(1)‐(2).    Therefore, 

15   Article V, Section 7 of the New York State Constitution is preempted 

16   to  the  extent  that  it  would  prevent  forfeiture  of  Stevenson’s 




                                            20
                                                                                        




 1   contributions  to  or  benefits  from  a  state  pension  or  retirement 

 2   system up to $22,000, the amount ordered forfeited. 

 3          This  conclusion  is  consistent  with  that  of  a  number  of  our 

 4   sister circuits that have similarly held that various provisions of state 

 5   law  are  preempted  by  federal  forfeiture  law.    See  United  States  v. 

 6   Fleet, 498 F.3d 1225, 1232 (11th Cir. 2007) (“[W]e hold that where the 

 7   forfeiture  of  substitute  property  is  concerned,  21  U.S.C.  § 853(p) 

 8   preempts  Florida’s  homestead  exemption  and  tenancy  by  the 

 9   entireties  laws.”);  United States v. Wagoner Cty. Real Estate,  278  F.3d 

10   1091,  1097  (10th  Cir.  2002)  (“[W]e  hold  that  federal  preemption  of 

11   the  Oklahoma  homestead  exemptions  is  necessary  to  carry  out  the 

12   Congressional  intent  underlying  §  881(a)(7)  and  to  maintain 

13   uniformity  in  federal  forfeiture  law.”);  United  States  v.  Bollin,  264 

14   F.3d  391,  399  (4th  Cir.  2001)  (“[P]ursuant  to  the  Supremacy  Clause, 

15   federal  forfeiture  law  supersedes  the  garnishment  protections  that 

16   Georgia  state  law  provides  for  funds  in  an  individual  retirement 




                                          21
                                                                                          




1   account.”);  United  States  v.  Curtis,  965  F.2d  610,  616  (8th  Cir.  1992) 

2   (“[T]he  federal  forfeiture  statute,  §  853(a),  clearly  superseded  the 

3   homestead exemption set forth in Iowa Code § 561.16.”). 

4                                  *           *           * 

5          For  the  foregoing  reasons,  we  AFFIRM  the  judgment, 

6   including  the  sentence  imposed,  the  forfeiture  order,  and  the  order 

7   identifying substitute assets by the district court. 




                                             22